DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 03/26/2021. Claims 1-20 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8, 11, 13, 15, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recites the limitation "the obtained audio type information". There is insufficient antecedent basis for this limitation in the claim, the claim refers to obtain audio information and the audio type information but there is no reference to obtained audio type information. Therefore, it is unclear which audio information is being referred to and the scope of the claim is unclear.
Claims 1, 4, 8 , 11, 15 and 18 recites the limitation " the matching relationship information". There is insufficient antecedent basis for this limitation in the claim, the claim refers to matching relationship and matching audio type information but there is no reference to matching relationship information. Therefore, it is unclear which matching relationship information is being referred to and the scope of the claim is unclear.
Claims 6, 13 and 20 recites the limitation " matching audio type information".  However, the independent claims 1, 8 and 15 have matching audio type information defined. Therefore, it is unclear which matching audio type information is being referred to and the scope of the claim is unclear.  Hence the term in the dependent claims, 6, 13 and 20 the term “matching audio type information" has been construed to be reference to the “matching audio type information” in their respective independent claims. 
The term “matching degree” in claims 4, 6, 11, 13, 18 and 20 is a relative term which renders the claim indefinite. The term “matching degree” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the phrase “matching degree” has been construed to be different user groups and age groups.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining based on the audio type information and a preset matching relationship information, matching audio type information and the matching relationship between the audio type information and the matching audio type information.
The limitation of determining based on the audio type information and a preset matching relationship information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “through a terminal,” or “ processor”  nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “through the terminal” or “ processor” language, “determining” in the context of this claim encompasses the human classifying the user audio to match a preset audio type. Similarly, the limitation of matching relationship information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “through the terminal” or “processor” language, “matching” in the context of this claim encompasses the human thinking of the best audio matching the user voice. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-7 are also rejected under 101 because, "determining a timbre of a voice to be played by a preset client installed on the terminal," "determining and pushing the target audio information," "adjusting, based on the operation information, the matching degree in the matching relationship information," "audio classification model is used to represent a corresponding relationship," "determining matching audio type information," and "selecting, based on the similarity, a target figure" respectively recited in claims 2-7 are also limitations that are abstract ideas as being capable of being performed mentally. Also, sending to the terminal in claims 2, 3, 4,  6 and 7 are mere insignificant extra-solution activity, and audio classification in claims 5 are not significantly more as they are directed towards generic computing equipment. . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.
Claims 9-14 and 16-20 are rejected under 101 on similar grounds as claims 2-7 respectively.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et. al. US Patent Application Publication 2020/0075024 (cited in IDS).
Regarding claim 1, Wang teaches a method for processing a voice, the method comprising: receiving a user audio sent by a user through a terminal (see Wang, [0078] Further referring to FIG. 3, the child user 301 may send voice information to the terminal device 302); classifying the user audio, to obtain audio type information of the user audio (see Wang, [0079] According to the method provided by the foregoing embodiment of the present disclosure, the voice information sent through the client by the user is received. Then, the user category to which the user belongs is determined based on the voice information ); and determining, based on the audio type information and a preset matching relationship information, matching audio type information that matches the obtained audio type information as target matching audio type information, the matching relationship information being used to represent a matching relationship between the audio type information and the matching audio type information (see Wang, [0066-0071] describes the various voice parameter matching steps and in these application scenarios, after determining the user category of the user in step 202, the executing body may extract the voice parameter corresponding to the user category from the voice parameters corresponding to the user categories, and then apply the voice parameter to a voice synthesis technique, to obtain the synthetic voice synthesized according to the above voice parameter. Wang[0089]also teaches the response is made using the voice matching the category of the user, such that the response information matches the needs of the user).
Regarding claim 2, Wang teaches the method according to claim 1. Wang further teaches determining, based on the target matching audio type information, a timbre of a voice to be played by a preset client installed on the terminal (see Wang, [0069-0070] teaches voice matching the user category based on the voice parameters which may include, but not limited to, at least one of a spectrum, a fundamental frequency, a time length, a pitch, a sound length, or a sound intensity. The user categories and the voice parameters corresponding to the response voices respectively preferred by the user categories may be pre-stored in the executing body; interpreted as timbre of voice played by preset client).
Regarding claim 3, Wang teaches the method according to claim 1. Wang further teaches wherein the method further comprises: determining, from a preset audio information set, at least one piece of audio information as target audio information based on the target matching audio type information (see Wang, [0078]  Then, based on the voice information, the server 303 may determine that the user category to which the child user 301 belongs is child user. The server 303 may then synthesize the synthesized childish voice using a voice parameter matching the child user, and respond to the above voice information using the synthesized childish voice. Next, the server 303 sends a response voice signal using the synthesized childish voice to make a response, to the terminal device 302 ); and pushing the target audio information to the terminal (see Wang, [0078] Finally, the terminal device 302 plays the response voice corresponding to the response voice signal to the child user 301).
Regarding claim 4, Wang teaches the method according to claim 3. Wang further teaches wherein the matching relationship information comprises the audio type information and the matching audio type information, and a matching degree between the audio type information and an audio corresponding to the matching audio type information (see Wang, [0050] The description is performed below by taking the user categories divided into the child user, the youth user, the middle-aged user and the elderly user as an example. Here, the user categories divided into the child user, the youth user, the middle-aged user and the elderly user may respectively correspond to user groups in different age ranges; interpreted as matching type and matching degree); and the method further comprises:  receiving, from the terminal, operation information of the user on the pushed audio information (see Wang, [0078] The server 303 may first receive the voice information sent through the terminal device 302 by the child user 301. Then, based on the voice information, the server 303 may determine that the user category to which the child user 301 belongs is child user); and adjusting, based on the operation information, the matching degree in the matching relationship information (see Wang, [0074] In this embodiment, if the user category is the child user, the voice parameter may be set to a voice parameter matching children. According to the voice parameter matching the child user, the voice synthesized using the voice synthesis technique may sound identical or similar to the true voice of the children, thereby increasing the affinity of the response voice to the child user).
Regarding claim 5, Wang teaches the method according to claim 1. Wang further teaches wherein the classifying the user audio to obtain the audio type information of the user audio, comprises: inputting the user audio into a pre-established audio classification model, to obtain the audio type information of the user audio, wherein the audio classification model is used to represent a corresponding relationship between the user audio information and the audio type information (see Wang, [0067] For each user category, the statistics of the response voice preferred by the user category may be performed in advance. In this way, the executing body may pre-store (or pre-established) the user categories and the response voice preferred respectively by the user categories).
Regarding claim 6, Wang teaches the method according to claim 1. Wang further teaches determining, based on the audio type information and the matching relationship information, matching audio type information that has a matching degree with the audio type information satisfying a preset condition as to-be-displayed matching audio type information (see Wang, [0078] The server 303 may first receive the voice information sent through the terminal device 302 by the child user 301. Then, based on the voice information, the server 303 may determine that the user category to which the child user 301 belongs is child user); and sending the to-be-displayed matching audio type information to the terminal, for the terminal to display the to-be-displayed matching audio type information to the user (see Wang, [0078] The server 303 may then synthesize the synthesized childish voice using a voice parameter matching the child user, and respond to the above voice information using the synthesized childish voice. Next, the server 303 sends a response voice signal using the synthesized childish voice to make a response, to the terminal device 302. Finally, the terminal device 302 plays the response voice corresponding to the response voice signal to the child user 301).
Regarding claim 7, Wang teaches the method according to claim 1. Wang further teaches determining a similarity between the user audio and a target figure audio in a preset target figure audio set, wherein the target figure audio set comprises an audio of at least one target figure (see Wang, [0057] The voiceprint recognition described above may include extracting a characteristic value of the acoustic characteristics of the user from the voice information of the user. Then, the extracted characteristic value of the acoustic characteristics of the user is compared with pre-extracted characteristic parameter intervals of the acoustic characteristics corresponding to various age ranges. The user category of the user is then determined according to the determined age range corresponding to the user ); selecting, based on the similarity, a target figure from the at least one target figure as a similar figure (see Wang, [0106] Step 404 includes pushing, in response to the user category being child user, multimedia information matching the child user to the user; multimedia information matching child user is interpreted as target figure as similar figure); and sending a name of the similar figure to the terminal (see Wang, [0108] The executing body may acquire the multimedia information corresponding to the child user by various means, for example, animations, children's songs, and children's stories; animations interpreted as similar figure).
Regarding claim 8, is directed to the electronic device claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 9, is directed to the electronic device claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 10, is directed to the electronic device claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 11, is directed to the electronic device claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 12, is directed to the electronic device claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 13, is directed to the electronic device claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 6.
Regarding claim 14, is directed to the electronic device claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 7.
Regarding claim 15, is directed to the non-transitory computer readable medium claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 16, is directed to the non-transitory computer readable medium claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 17, is directed to the non-transitory computer readable medium  claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 18, is directed to the non-transitory computer readable medium claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 19, is directed to the non-transitory computer readable medium claim  corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 20, is directed to the non-transitory computer readable medium claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 6.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang, US Patent Application Publication 2020/0126566 (cited in IDS) teaches responding to the acquired voice information using a voice recorded in advance for the response character or a voice synthesized based on a voice feature parameter of the response character (see Wang ‘6566, Fig. 2).
Bunn et. al., US Patent Application Publication 2016/0104474 teaches a subject voice is characterized and altered to mimic a target voice while maintaining the verbal message of the subject voice (see Bunn, abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656